Citation Nr: 0916116	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, an April 2007 Board decision reopened 
the Veteran's claims for service connection for a lower back 
disability and a bilateral knee disability and remanded them 
for further development.  After considering the results of 
the VA examination requested by the Board, the RO granted the 
Veteran's lower back and right knee disability claims, as 
reflected by a February 2009 rating decision, and continued 
to deny the Veteran's left knee disability claim, as 
reflected by a February 2009 supplemental statement of the 
case.  Because the Veteran's left knee disability claim 
remains denied, the claim has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran service treatment records fail to reflect any 
treatment for or a diagnosis of a left knee disability.

2.  The Veteran sustained a left knee trauma in a motor 
vehicle accident approximately one month after her discharge 
from service.

3.  The first evidence of a diagnosed left knee disability is 
in 1997, approximately 11 years after the Veteran's discharge 
from service.

4.  The most probative and credible medical opinion of record 
reflects that the Veteran's left knee disability is less 
likely than not related to service.




CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements was fulfilled 
by a letter dated in April 2007, which was sent after the 
April 2007 Board decision reopened the Veteran's service 
connection claim, and which advised the Veteran of the 
criteria for establishing service connection.  

With respect to the duty to assist, the Veteran's service, 
VA, and private treatment records have been obtained, and the 
Veteran has not identified any available relevant records 
that have not been obtained.  Additionally, the Veteran has 
been afforded a VA examination, and she was offered the 
opportunity to testify at a hearing before the Board, but 
declined to do so.

In sum, the Board finds there is no prejudice to the Veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

The Veteran contends that her left knee disability is 
attributable to service.   As mentioned above, the Veteran 
was discharged from service in April 1986, and none of the 
Veteran's active duty service treatment records reflect 
treatment for or a diagnosis of a left knee disability.  

A May 1986 post-service treatment record reflects that the 
Veteran was involved in a motor vehicle accident, during 
which she sustained a left knee trauma, although x-rays of 
the Veteran's left knee taken at that time revealed normal 
results.  When the Veteran entered National Guard service in 
December 1987, she denied having a "trick" or locked knee, 
and her lower extremities were noted to be normal upon 
examination.  A June 1992 VA spinal examination report notes 
that the Veteran was able to bend her knees and squat without 
difficulty.

The first diagnosis of a left knee disability is reflected in 
a July 1997 private treatment record.  The Veteran reported 
the onset of knee pain after playing softball several months 
prior to the time of her treatment, and she did not recall 
any prior knee difficulties.  The treating physician examined 
x-rays of the Veteran's knee and noted evidence of lateral 
subluxation.  An MRI of the Veteran's left knee conducted in 
August 1997 revealed a small subacute osteochondral injury 
and a small popliteal cyst, and an October 1997 private 
treatment record notes a diagnosis of chondromalacia of both 
knees.

A June 1998 VA treatment record reflects the Veteran's report 
of knee pain since January 1998, and an assessment of 
bilateral knee pain of unknown etiology was noted.  Two VA 
treatment records from September 2001 reflect the Veteran's 
treatment for bilateral knee pain.  A March 2002 VA treatment 
record references the results of a February 2002 MRI of the 
Veteran's left knee, which reflected degenerative joint 
disease.  The treating physician noted that the Veteran was 
obese at that time and advised her of the importance of 
strength training and weight loss.  A November 2002 MRI of 
the Veteran's left knee revealed a minor degenerative signal 
in both menisci and a small cystic structure that could 
possibly be a small synovial cyst versus bursitis.  A March 
2004 VA treatment record notes mild degenerative changes of 
both knees, and an April 2004 VA treatment record reflects a 
diagnosis of chondromalacia bilateral patella and that the 
physician advised the Veteran not to gain weight, and to lose 
weight, if possible.  A May 2005 MRI of the Veteran's left 
knee again revealed degenerative changes.   

A July 2005 letter submitted by the Veteran's longstanding 
private family practitioner recounts the Veteran's numerous 
health problems, including knee problems.  The physician 
opined that the Veteran's various joint problems began as the 
result of her military "encounters."

A November 2007 VA x-ray of the Veteran's left knee again 
revealed mild osteoarthritis, and a February 2008 VA MRI of 
the Veteran's left knee revealed no significant changes when 
compared to the Veteran's May 2005 MRI results.  A March 2008 
VA treatment record notes a diagnosis of bilateral 
patellofemoral arthritis.

The Veteran underwent a VA examination in December 2008.  
During the examination, the Veteran reported that although 
she was only treated for right knee pain in service, she had 
bilateral knee pain both in service and after her discharge.  
After examining the Veteran and reviewing left knee x-rays 
taken at that time, the examiner noted a diagnosis of left 
knee osteoarthritis and opined that the Veteran's left knee 
disability is less likely than not related to her military 
service.  The examiner based this opinion upon the lack of 
continuity of symptomology since service, noting the lack of 
left knee complaints in service and that the Veteran first 
reported left knee pain in 1997.

The examiner correctly stated that the Veteran's service 
treatment records are void of any left knee complaints or 
findings of a left knee disability.  While the VA examiner 
failed to reference the Veteran's post-service left knee 
trauma in May 1986, the failure to consider this post-service 
left knee injury is not prejudicial, as it fails to support a 
theory of service connection.   The next left knee treatment 
(and first diagnosis of a left knee disability) of record is 
in 1997, approximately 11 years after her discharge from 
service.  (At that time, the Veteran reported knee pain as a 
result of participating in a recent softball game, and she 
reported no previous knee difficulties.)  The Veteran's 
subsequent medical records reflect that she does have a 
current left knee disability; however, there is no basis 
linking her disability to service.  

While the Veteran's private family practitioner has opined 
that her knee problems are attributable to service, the 
physician did not offer an explanation for this nexus 
opinion, other than referencing military "encounters" that 
resulted in the Veteran's joint disabilities.  The physician 
did not reference any specific in-service event or injury 
which could have caused the Veteran's left knee disability, 
and a review of the medical evidence does not reflect the 
occurrence of any such event or injury.  It is apparent that 
this physician rendered this opinion without reviewing the 
Veteran's claims file, as the claims file is void of any such 
documentation.  Accordingly, the Board finds that this 
medical opinion lacks probative value.  An opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  Accordingly, 
the Board finds that the VA medical examiner's opinion is 
consistent with the evidence of record.

To the extent the Veteran reports left knee pain in service, 
the Board notes that the Veteran's service treatment records 
reflect only her reports of right knee pain.  Therefore, the 
Board finds that the Veteran's unsubstantiated accounts are 
not sufficient to support her claim in light of the lack of 
corroborating treatment records.

In sum, there is no medical evidence linking the Veteran's 
left knee disability, first diagnosed 11 years after service, 
to an event or injury occurred in service.  As such, a basis 
upon which to grant service connection has not been 
presented, and the Veteran's appeal is therefore denied.






ORDER

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


